Grant, J.
(after stating the facts). We think the court reached the correct conclusion. It is conceded that the cardinal rule in interpreting wills is to ascertain the intention of the testator, and that this intention must be found, if possible, within the four corners of the instrument. This court has in many cases applied this rule. No two wills in all the cases are exactly alike. The result in every instance has depended upon the application of the rule to the language of the instrument to be interpreted. A discussion of the case is not necessary; neither would it be profitable. We think, under the authorities, that the provision giving to his widow “all the use and income of my entire estate, both real, personal,' and mixed, * * * for and during the term of her natural life, and as long as she remains unmarried and my widow,” means that she has the entire use and income therefrom. She cannot have this if it must remain in the hands of a trustee, whose charges and expenses must first be paid. She can have it only by the possession and control of the property. We find nothing within the four -corners of this instrument to indicate that the testator intended to confer upon the complainant any other duty than that of the ordinary executor, whose duty it is to *516take the usual steps for closing up the estate. The provisions of this will are very similar to those in Patterson v. Stewart, 38 Mich. 402, and Gee v. Hasbrouck, 128 Mich. 509 (87 N. W. 621). Many of the cases decided are cited in the opinion of my Brother Hooker in Gee v. Hasbrouck, in which the cases from this court mainly relied upon to sustain the complainant’s contention are referred to.
The decree is affirmed, with costs of this court to defendant Theresa Hertzig, to be paid out of the estate.
The other Justices concurred.